                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

CORBIN HOWARD, et al.,

       Plaintiffs,                                     Case No. 3:18-cv-410

vs.

PREBLE COUNTY SHERIFF                                  District Judge Thomas M. Rose
MIKE SIMPSON, et al.,                                  Magistrate Judge Michael J. Newman

      Defendants.
______________________________________________________________________________

   REPORT AND RECOMMENDATION1 THAT: (1) PLAINTIFFS’ MOTION FOR
   LEAVE TO PROCEED IN FORMA PAUPERIS (DOC. 1) BE DENIED WITHOUT
    PREJUDICE; AND (2) PLAINTIFFS BE ORDERED TO PAY THE FILING FEE
                    REQUIRED BY THE CLERK OF COURTS
______________________________________________________________________________

       This case is before the Court on pro se Plaintiffs’ motion to proceed in forma pauperis.

Doc. 1. In support of their motion, Plaintiffs present an application stating that at least one of them

is employed and makes approximately $1,600 in gross income bi-weekly (i.e., $41,600 annually).

Id. at PageID 1. Plaintiffs also represent owning property totalling over $19,000 in value. Id.

Plaintiffs’ household expenses, excluding legal expenses, total approximately $2,000 per month.

Id. at PageID 2.

       Pursuant to 28 U.S.C. § 1914(a), “[t]he clerk of each district court shall require the parties

instituting any civil action, suit or proceeding in such court . . . to pay a filing fee[.]” However,

“[t]o ensure access to the courts,” indigent persons may “avoid payment of filing fees by filing an

in forma pauperis affidavit.” Johnson v. Cargill, Inc., No. 08-2052-B/V, 2008 WL 501341, at *1

(W.D. Tenn. Feb. 21, 2008); 28 U.S.C. 1915(a). Upon the filing of an application to proceed in


       1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
forma pauperis, “the Court must conduct a satisfactory inquiry into the plaintiff’s ability to pay

the filing fee and prosecute the lawsuit.” Id.

        Here, while Plaintiffs need not show they are penniless to proceed in forma pauperis, they

do not sufficiently show that paying the required fee would amount to a serious financial hardship.

Thus, Plaintiffs, at this time, do not satisfy their burden of demonstrating an inability to pay.

Accordingly, based upon the foregoing, the undersigned RECOMMENDS that Plaintiffs’ motion

to proceed in forma pauperis (doc. 1) be DENIED WITHOUT PREJUDICE. If Plaintiffs feel

additional information not elicited in the form application would further support their motion, they

may file another application for the Court’s consideration.           Otherwise, the undersigned

RECOMMENDS that Plaintiffs be ORDERED to pay the $400 civil filing fee require by the

Clerk of Courts.

        Plaintiffs are NOTIFIED that, if ultimately ordered to pay a filing fee, the failure to do so

may result in the dismissal of this case for failure to prosecute.



Date:   January 7, 2019                                s/ Michael J. Newman
                                                       Michael J. Newman
                                                       United States Magistrate Judge




                                                  2
                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).



                                                3
